 



EXHIBIT 10.2
CHANGE OF CONTROL BONUS AND SEVERANCE AGREEMENT
          THIS CHANGE OF CONTROL BONUS AND SEVERANCE AGREEMENT (this
“Agreement”) is made and entered into as of this 26th day of June, 2007 (the
“Effective Date”) by and between John C. Long (the “Executive”), and Arrow
International, Inc., a Pennsylvania corporation, having its principal offices at
2400 Bernville Road, Reading, Pennsylvania 19605 (the “Company”).
WITNESSTH:
          WHEREAS, the Executive has extensive experience in the business and
affairs of the Company and is a valuable member of the management team; and
          WHEREAS, the Board of Directors of Arrow International, Inc. (the
“Board”) has determined that it is appropriate to reinforce the continued
attention of certain key management employees, including the Executive, to their
assigned duties without distraction upon a change in control of the Company;
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
          1. TERM OF AGREEMENT. This Agreement shall expire on the date which is
three months after the date on which a Change in Control (as defined herein)
occurs (the “Term”).
          2. CHANGE IN CONTROL. No benefits shall be payable hereunder unless
there shall have been a Change in Control (as defined below) of the Company. For
purposes of this Agreement, a “Change in Control” shall mean the occurrence of
any of the following events after the date of this Agreement:
          (a) the acquisition after the Effective Date by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, 70% or more of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), are beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the then outstanding common stock of the Company (“Common Stock”)

 



--------------------------------------------------------------------------------



 



and the Voting Securities in substantially the same proportions, respectively,
as their ownership, immediately prior to such acquisition, of the Common Stock
and Voting Securities; or
          (b) The occurrence after the Effective Date of a reorganization,
merger or consolidation, other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of the Common Stock and Voting Securities, beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation, 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities; or
          (c) The occurrence after the Effective Date of (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or
          (d) During any period of twelve (12) consecutive months commencing
upon the Effective Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 2(a), 2(b) or
2(c) above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of any
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.
Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive actively
and materially participates
          3. CHANGE IN CONTROL BENEFITS. Provided that the Executive (a) is
employed by the Company on the date of a Change in Control, (b) terminated his
employment for Good Reason (as defined below) within 180 days prior to the date
on which a Change in Control occurs, or (c) was terminated by the Company for
other than Cause (as defined below) within 180 days prior to the date on which a
Change in Control occurs, the Executive will, upon execution and effectiveness
of the general release attached hereto as Exhibit A, (a) become fully vested on
the date of the Change in Control in all outstanding, unvested stock options
granted to the Executive by the Company (the “Options”) and (b) shall receive a
lump sum payment as soon as administratively feasible after the date of the
Change in Control equal to 200% of the annual base salary the Executive received
from the Company as of the Effective Date (“Base Salary”). In consideration of
the payment described in this Section 3, the Executive agrees to remain employed
with the Company (or its successor) for up to ninety (90) days after the date on
which

 



--------------------------------------------------------------------------------



 



a Change in Control occurs, if requested to do so (i) by the acquiror of the
business of the Company whether pursuant to a stock or asset acquisition,
liquidation, dissolution, merger, consolidation or other corporate transaction
or (ii) by the Board, if the Change in Control is pursuant to Section 2(d) of
this Agreement and provided further that Good Reason to terminate his employment
does not occur during such ninety day period.
          (a) Cause. The Company shall have the right to terminate Executive’s
employment for “Cause” upon: (i) the Executive’s conviction of or plea of guilty
or nolo contendere to a felony or a crime involving fraud, theft against or
embezzlement from the Company; (ii) the Executive’s willful engagement in gross
misconduct in the performing of his duties that materially harms the Company; or
(iii) the Executive’s willful failure to comply with this Agreement or to carry
out his duties and responsibilities in a manner consistent with his past service
and for a reason other than physical or mental illness, which failure results in
material harm to the Company or diminution in the value of the Company.
          (b) Good Reason. The Executive shall have the right to terminate his
employment for “Good Reason” if: (i) the Executive’s base salary is reduced or
upon the elimination or material adverse modification to any incentive or other
material supplemental compensation or benefit plan, except any such elimination
or modification that is applied generally to all senior executives of the
Company or (ii) the Executive’s primary office location is relocated to a place
that increases the distance from Executive’s home (as of the Effective Date of
this Agreement) to such new location, by more than 40 miles; or (iii) the duties
of the Executive immediately prior to the Change in Control are substantially
reduced after the Change in Control; provided however, that no such reduction
shall constitute Good Reason if after any such reduction, the Executive has or
is assigned duties commensurate with those of any individual having the title of
“Vice President” or above on and prior to the Change in Control.
          (c) Continuation of Salary and Benefits. The payment described in
Section 3 is in addition to, not in lieu of, continued normal and regular
payment of Executive’s salary, leadership bonus and benefits (which shall be
paid to Executive on the same basis as other executive management) during his
employment by the Company.
          (d) Medical and other Benefits. The Executive (and his eligible
dependents, as per the terms and provisions of the relevant plan) will receive
continuation of medical benefits in effect as of the date of Executive’s
termination of employment with the Company (or its successor)(“Termination
Date”)(or such benefits as the Company may subsequently provide from time to
time to the senior executives of the Company) at the Company’s (or its
successor’s) sole expense until the earlier of (i) the first anniversary of the
Termination Date or (ii) the date on which the Executive becomes eligible for
medical benefits under a group health plan of any employer. Any claims for
reimbursement of a proper medical expense must be submitted and paid by the end
of the year following the year in which such expense is incurred.
(e) Code Section 280G Cutback. The payments to be provided to the Executive
hereunder and all other payments or benefits which are “parachute payments” (as
defined in Section 280(G)(b)(2)(A) of the Code) payable to the Executive under
other arrangements or agreements (the “Total Payments”) shall be adjusted as set
forth in the following sentence. If the Total Payments as a result of any Change
in Control would (in the aggregate) result in an excise tax

 



--------------------------------------------------------------------------------



 



under Section 4999, the Company shall make an additional payment to the
Executive in an amount such that after the payment of all income and excise
taxes, the Executive will be in the same after-tax position as if no excise tax
had been imposed.
          4. INTENTIONALLY OMITTED.
          5. CONFIDENTIAL INFORMATION AND NON-DISPARAGEMENT.
          (a) Confidential Information. The Executive shall not, without the
prior express written consent of the Company, directly or indirectly divulge,
disclose or make available or accessible any Confidential Information (as
defined below) to any person, firm, partnership, corporation, trust or any other
entity or third party (other than as is reasonably necessary or appropriate in
connection with the performance by the Executive of his duties as an executive
of the Company or when required to do so by a lawful order of a court of
competent jurisdiction, any governmental authority or agency, or any recognized
subpoena power). In addition, the Executive shall not create any derivative work
or other product based on or resulting from any Confidential Information (except
in the good faith performance of his duties under this Agreement). The Executive
shall also proffer to the Board’s designee, no later than the date on which the
Executive’s employment with the Company terminates for any reason (the
“Termination Date”), and without retaining any copies, notes or excerpts
thereof, all memoranda, computer disks or other media, computer programs,
diaries, notes, records, data, customer or client lists, marketing plans and
strategies, and any other documents consisting of or containing Confidential
Information that are in the Executive’s actual or constructive possession or
which are subject to his control at such time. For purposes of this Agreement,
“Confidential Information” shall mean all information respecting the business
and activities of the Company, or any affiliate of the Company, including,
without limitation, the clients, customers, suppliers, employees, consultants,
computer or other files, projects, products, computer disks or other media,
computer hardware or computer software programs, marketing plans, financial
information, methodologies, know-how, processes, practices, approaches,
projections, forecasts, formats, systems, data gathering methods and/or
strategies of the Company or any affiliate. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of the Executive’s breach of any portion of this Section 5(a)
or any information or knowledge possessed by the Executive other than by reason
of his employment by the Company).
          (b) Non-disparagement. The Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal stockholders or customers of
any of them, which statements have a material adverse affect on the Company.
          6. STANDSTILL RESTRICTIONS. The Executive agrees that during his
employment with the Company and for one year after the Termination Date (the
“Restricted Period”), neither the Executive nor any of the Executive’s
affiliates or representatives will, in any manner, directly or indirectly,
unless requested by the Board (i) acquire or make any proposal to acquire any
securities, or rights or options to acquire securities, or property of the

 



--------------------------------------------------------------------------------



 



Company in an amount in excess of one percent of the equity of the Company,
(ii) propose to enter into any merger or business combination involving the
Company or purchase a material portion of the assets of the Company, (iii) make
or participate in any solicitation of proxies to vote, or seek to advise or
influence any person with respect to the voting of any securities of the Company
other than a solicitation approved by the then-current Board, (iv) form, join or
participate in a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) with respect to any voting securities of the
Company, (v) otherwise act or seek to control or influence the management, Board
or policies of the Company (other than as is reasonably necessary or appropriate
in connection with the performance by the Executive of his duties as an
executive of the Company), (vi) disclose any intention, plan or arrangement
inconsistent with the foregoing, (vii) take any action which might require the
Company to make a public announcement regarding the possibility of a business
combination or merger or (viii) advise, assist or encourage or direct any person
to advise, assist or encourage any other persons in connection with the
foregoing. The Executive also agrees during the Restricted Period not to request
the Company (or its directors, officers, employees, agents or representatives)
to amend or waive any provision of this Section 6 unless specifically invited to
do so by the Board.
          7. NON-COMPETE AND NON-SOLICITATION.
          (a) Non-Competition. The Executive shall not, during the Restricted
Period, directly or indirectly, within or with respect to any country where the
Company does business as of the Termination Date, engage, without the prior
express written consent of the Company, in any business or activity, whether as
an employee, consultant, partner, principal, agent, representative, director,
stockholder or in any other individual, corporate or representative capacity, or
render any services or provide any advice to any business, activity, service,
person or entity, if such business, activity, service, person or entity,
competes with the Business. For purposes of this section, the “Business” shall
mean the development, manufacture or marketing of catheters and/or other medical
products used in critical and/or cardiac care as such activity is conducted by
the Company or any affiliate on the Termination Date. In addition, the Executive
shall not, during the Restricted Period, meaningfully assist, help or otherwise
support, without the prior express written consent of the Company, any person,
business, corporation, partnership or other entity or activity, whether as an
employee, consultant, partner, principal, agent, representative, director,
stockholder or in any other individual, corporate or representative capacity, to
create, commence or otherwise initiate, or to develop, enhance or otherwise
further, any business or activity if such business or activity competes (or is
reasonably likely to compete) with the Business. Notwithstanding the foregoing,
the Executive shall not be prohibited during the Restricted Period from being a
passive investor where the Executive owns not more than five percent (5%) of the
outstanding capital stock of any publicly-held company.
          (b) Non-Solicitation. The Executive shall not during the Restricted
Period, (1) take any action to solicit or divert any business (or potential
business) or clients or customers away from the Company or any subsidiary or
affiliate of the Company, (2) induce customers, clients, business partners,
suppliers, agents or other persons under contract or otherwise associated or
doing business with the Company or any subsidiary or affiliate of the Company to
terminate, reduce or alter any such association or business with or from the
Company or any subsidiary or affiliate, and/or (3) induce any person in the
employment of the Company or any subsidiary or affiliate of the Company or any
consultant to the Company or any subsidiary or

 



--------------------------------------------------------------------------------



 



affiliate of the Company to (A) terminate such employment, or consulting
arrangement, (B) accept employment, or enter into any consulting arrangement,
with anyone other than the Company or any subsidiary or affiliate, and/or
(C) interfere with the customers, suppliers, or clients of the Company, any
subsidiary or affiliate of the Company in a materially adverse manner or the
Business of the Company, any subsidiary, or any affiliate in a materially
adverse manner. For purposes of this Section 7(b), “potential business” shall
mean any current or reasonably foreseeable commercial activity or any current or
reasonably foreseeable commercial opportunities associated with the Company’s
Business.
          8. SCOPE OF AGREEMENT ENFORCEABILITY. This Agreement constitutes the
entire understanding and agreement between the Company and the Executive with
regard to all matters herein and supersedes all prior oral and written
agreements and understandings of the parties with respect to such matters,
whether express or implied. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives. This Agreement shall inure to the benefit of and be enforceable
by the Company and its respective successors and assigns. If any term or
provision of this Agreement, or the application thereof to any person or
circumstances, will to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable, will
not be affected thereby, and each term and provision of this Agreement will be
valid and enforceable to the fullest extent permitted by law.
          9. MATERIAL INDUCEMENTS. The provisions of Sections 5, 6 and 7 of this
Agreement are material inducements to the Company entering into and performing
this Agreement. In the event of any breach of the provisions of Sections 5, 6
and/or 7 of this Agreement by the Executive, in addition to all other remedies
at law or in equity possessed by the Company, the Company shall have the right
to (i) terminate and not pay any amounts payable to the Executive hereunder
and/or (ii) cease the provision of any benefits otherwise due to the Executive
hereunder. The Executive acknowledges and agrees that the Company will have no
adequate remedy at law, and would be irreparably harmed, if the Executive
breaches any of the provisions of Sections 5, 6 and/or 7 of this Agreement. The
Executive further agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of Sections 5, 6
and/or 7 of this Agreement, and to specific performance of each of the terms of
such Sections in addition to any other legal or equitable remedies that the
Company may have, without any requirement to post bond or other security. The
Executive also agrees that he shall not, in any equity proceeding relating to
the enforcement of the terms of this Agreement, raise the defense that the
Company has an adequate remedy at law.
          10. ASSISTANCE. The Executive agrees to personally provide reasonable
assistance and cooperation to the Company in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving the
Company, provided that the Executive shall be reimbursed for any reasonable
costs or expenses incurred and that such assistance and cooperation shall be
provided by the Executive at reasonable times, upon reasonable notice and
telephonically whenever possible and shall not unreasonably interfere with any
employment obligations of the Executive.

 



--------------------------------------------------------------------------------



 



          11. AMENDMENTS/WAIVER. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement executed by the parties to this
Agreement or their respective successors and legal representatives. No waiver by
any party to this Agreement of any breach of any term, provision or condition of
this Agreement by the other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same time, or any prior or subsequent
time.
          12. NOTICES. All notices and other communications hereunder shall be
in writing and shall be deemed given when received by hand-delivery to the other
party, by facsimile transmission, by overnight courier, or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
          If to the Executive, at his residence address most recently filed with
the Company; and

     
If to the Company:
  Arrow International, Inc.
 
  2400 Bernville Road
 
  Reading, Pennsylvania 19065
 
  Att: Corporate Secretary
 
   
with a copy to:
  Stephen W. Skonieczny, Esq.
 
  Dechert LLP
 
  30 Rockefeller Plaza
 
  New York, New York 10112

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
          13. SUCCESSORS; BINDING AGREEMENT. The Company shall require any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business, equity and/or assets of
the Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as that which the Executive
would be entitled to hereunder as if the Executive’s employment by the Company
were terminated without Cause or for Good Reason after a Change in Control. If
the Executive should die while any amount would still be payable hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s estate.
          14. SURVIVAL. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement for any reason to the
extent necessary to the intended provision of such rights and the intended
performance of such obligations.

 



--------------------------------------------------------------------------------



 



          15. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to its choice of law provisions and shall be binding upon the parties and their
respective heirs, executors, successors and assigns. Each party agrees that the
state and federal courts of Pennsylvania shall have sole and exclusive
jurisdiction over the parties hereto and the subject matter herein. Neither
party to this Agreement shall contest such jurisdiction or assert that
Pennsylvania is a forum non convenience in respect of any dispute. No dispute
shall be submitted for arbitration without the express written consent of each
party hereto.
          16. COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
          17. WITHHOLDING. All payments hereunder shall be subject to any
required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.
          18. SECTION HEADINGS. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first above written.

            ARROW INTERNATIONAL, INC.
      By:   /s/ Philip B. Fleck         Name:   Philip B. Fleck        Title:  
President and CEO        JOHN C. LONG
      /s/ John C. Long          John C. Long         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of General Release
          IN CONSIDERATION OF good and valuable consideration, the receipt of
which is hereby acknowledged, and in consideration of the terms and conditions
contained in the Change Of Control Bonus and Severance Agreement, dated as of
June ___, 2007, (the “Retention Agreement”) by and between John C. Long (the
“Executive”) and Arrow International, Inc. (the “Company”), the Executive on
behalf of himself and his heirs, executors, administrators, and assigns,
releases and discharges the Company and its past present and future
subsidiaries, divisions, affiliates and parents, and their respective current
and former officers, directors, employees, agents, and/or owners, and their
respective successors, and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
the Executive and his heirs, executors, administrators, and assigns have or had
against the Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, any and all matters relating to the
Executive’s employment by the Company and the cessation thereof, and any and all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Pennsylvania Human Relations Act, as amended, 43 P.S. §§ 955 et. seq., and
any other equivalent or similar federal, state, or local statute; provided,
however, that the Executive does not release or discharge the Released Parties
from any of the Company’s obligations to him under the Retention Agreement, any
vested benefit the Executive may be due under a tax qualified plan sponsored or
maintained by the Company or Losses arising under the ADEA which arise after the
date on which the Executive executes this general release. It is understood that
nothing in this general release is to be construed as an admission on behalf of
the Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.
          The Executive represents and warrants that he fully understands the
terms of this general release, that he has been encouraged to seek, and has
sought, the benefit of advice of legal counsel, and that he knowingly and
voluntarily, of his own free will, without any duress, being fully informed, and
after due deliberation, accepts its terms and signs below as his own free act.
Except as otherwise provided herein, the Executive understands that as a result
of executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 



--------------------------------------------------------------------------------



 



          The Executive further represents and warrants that he has not filed,
and will not initiate, or cause to be initiated on his behalf any complaint,
charge, claim, or proceeding against any of the Released Parties before any
federal, state, or local agency, court, or other body relating to any claims
barred or released in this General Release, and will not voluntarily participate
in such a proceeding. However, nothing in this general release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.
          The Executive may take twenty-one (21) days to consider whether to
execute this General Release. Upon the Executive’s execution of this general
release, the Executive will have seven (7) days after such execution in which he
may revoke such execution. In the event of revocation, the Executive must
present written notice of such revocation to the office of the Company’s
Corporate Secretary. If seven (7) days pass without receipt of such notice of
revocation, this General Release shall become binding and effective on the
eighth (8th) day after the execution hereof (the “Effective Date’).
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

             
 
  Dated:        
 
     
 
   

 